      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 1 of 14 PageID #: 1



                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


 LYNNE GARCIA,
                                                              Case No. 2:21-cv-5070
             Plaintiff,

 v.                                                           (Hon. _____________________)

 NEW YORK STATE UNITED TEACHERS; BOCES
 EDUCATORS OF EASTERN SUFFOLK, AFT LOCAL
 3037, NYSUT LOCAL 22-220; BOARD OF                           COMPLAINT
 COOPERATIVE EDUCATIONAL SERVICES OF THE
 FIRST SUPERVISORY DISTRICT OF SUFFOLK
 COUNTY,

             Defendants.


        AND NOW comes Plaintiff Lynne Garcia, by and through her undersigned attorneys, and

states the following claims for relief against Defendants New York State United Teachers

(“NYSUT”) and BOCES Educators of Eastern Suffolk, AFT Local 3037, NYSUT Local 22-220,

(“BEES”) (referred to collectively as “Defendant Unions”); and Board of Cooperative Educational

Services of the First Supervisory District of Suffolk County (“Eastern Suffolk BOCES”), and alleges

as follows:

                                       SUMMARY OF THE CASE

        1.         This is a civil rights action pursuant to 42 U.S.C. § 1983 for declaratory, injunctive,

and monetary relief to redress the deprivation of Plaintiff’s rights, privileges, and/or immunities

under the First and Fourteenth Amendments of the United States Constitution. This deprivation is

caused by Defendants’ contracts, policies, and practices, under color of state law, including the

state’s Public Employees’ Fair Employment Act, N.Y. Civ. Serv. Law, Article 14 (the “Taylor Law”),

under which Defendants had union dues or fees seized from Plaintiff’s wages even though she is a

nonmember public employee who objects to financially supporting Defendant Unions.
        Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 2 of 14 PageID #: 2



         2.     The United States Supreme Court held that the First Amendment of the United

States Constitution prohibits the government and unions from compelling nonmember public

employees to pay dues or fees to a union as a condition of employment. See Janus v. AFSCME,

Council 31, 138 S. Ct. 2448, 2486 (2018). Defendants violated Plaintiff’s constitutional rights by

deducting and accepting payments of union dues or fees from her wages without her consent.

         3.     Despite Plaintiff’s acknowledged resignation from union membership and

nonmember status, Defendants continued to seize and to accept union dues or fees from Plaintiff’s

wages as a condition of employment after Plaintiff became a nonmember.

         4.     Defendants’ concerted conduct violates Plaintiff’s First and Fourteenth Amendment

rights to free association, self-organization, assembly, petition, and freedoms of speech, thought, and

conscience.

         5.     Additionally, Defendants acted in concert, by and through their agents and officials,

to deduct and to accept union dues or fees from Plaintiff’s wages without providing her any

meaningful notice or opportunity to object to the ongoing deductions, the process by which the

money was deducted, or the ways in which her money is used. These omissions violate Plaintiff’s

Fourteenth Amendment right to due process.

         6.     Because Defendants deducted union dues or fees from Plaintiff’s wages in violation

of her constitutional rights, Plaintiff seeks injunctive and declaratory relief against all Defendants, as

well as compensatory and nominal damages, and attorneys’ fees and costs pursuant to 42 U.S.C. §

1988.

                                  JURISDICTION AND VENUE

         7.     This action arises under the Constitution and laws of the United States of America,

including the Federal Civil Rights Act of 1871, 42 U.S.C. § 1983, to redress the deprivation, under




                                                    2
      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 3 of 14 PageID #: 3



color of state law, of Plaintiff’s rights, privileges, and immunities under the United States

Constitution, particularly the First and Fourteenth Amendments thereto, as well as 42 U.S.C. § 1988.

        8.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331—

because her claims arise under the United States Constitution—and 28 U.S.C. § 1343—because she

seeks relief under 42 U.S.C. § 1983.

        9.      This action is an actual controversy in which Plaintiff seeks a declaration of her

rights under the United States Constitution. Pursuant to 28 U.S.C. §§ 2201 and 2202, this Court may

declare plaintiffs’ rights and grant further necessary and proper relief, including injunctive relief,

under Federal Rule of Civil Procedure 65.

        10.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because one or more

defendants are domiciled in, and operate or do significant business in, this judicial district, and a

substantial part of the events giving rise to the claims in this action occurred in this judicial district.

                                                PARTIES

        11.     Plaintiff Lynne Garcia is, and was at all times relevant hereto, a “public employee”

within the meaning of the Taylor Law. See N.Y. Civ. Serv. Law § 201.7. Plaintiff is employed by

Eastern Suffolk BOCES in a bargaining unit represented exclusively for purposes of collective

bargaining by Defendant BEES. Plaintiff was a member of Defendant Unions but is no longer a

member of Defendant Unions since the date of her resignation.

        12.     Defendant NYSUT is an “employee organization” within the meaning of the Taylor

Law. See N.Y. Civ. Serv. Law § 201.5. NYSUT maintains a place of business at 800 Troy-

Schenectady Road, Latham, New York and conducts its business and operations throughout the

State of New York, including in the Eastern District of New York.

        13.     Defendant BEES is an “employee organization” within the meaning of the Taylor

Law, see N.Y. Civ. Serv. Law § 201.5, and is a local affiliate of NYSUT. Pursuant to the collective

                                                     3
      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 4 of 14 PageID #: 4



bargaining agreement (“CBA”) between BEES and Defendant Eastern Suffolk BOCES, BEES

represents Plaintiff exclusively for purposes of collective bargaining. BEES maintains a place of

business at 440 Waverly Avenue, Suite 12, Patchogue, New York and conducts its business and

operations throughout the State of New York, including in the Eastern District of New York.

          14.    Defendant Eastern Suffolk BOCES is a “public employer” within the meaning of the

Taylor Law. See N.Y. Civ. Serv. Law § 201.6. Eastern Suffolk BOCES issues wages to its employees,

including Plaintiff, and processed payroll deductions of union dues for Defendant Unions from

Plaintiff’s wages pursuant to the requirements of the Taylor Law and the CBA. Eastern Suffolk

BOCES entered into the CBA that governs the terms and conditions of Plaintiff’s employment with

Defendant BEES and recognizes BEES as Plaintiff’s exclusive representative pursuant to the CBA

and the Taylor Law.

                                    FACTUAL ALLEGATIONS

          15.    Acting in concert under color of state law, Defendants BEES and Eastern Suffolk

BOCES have entered into a CBA that controls the terms and conditions of Plaintiff’s employment.

Relevant portions of the CBA are attached hereto as “Exhibit A” and incorporated by reference

herein.

          16.    Article 2 of the CBA provides that Eastern Suffolk BOCES recognizes Defendant

BEES “as the exclusive negotiating agent for the teachers” in Plaintiff’s bargaining unit. Ex. A, art.

2, sec. A (1).

          17.    Article 4, Section H of the CBA provides that “[i]f an employee has initially enrolled

in the Association and affiliated organizations (and takes advantage of dues deduction), these

deductions will be made automatically until the individual notifies the Association and the Payroll

Department in accordance with the Associations enrollment form signed by the employee, that no

deductions are to be made.” Ex. A.

                                                    4
       Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 5 of 14 PageID #: 5



        18.     State law requires Plaintiff’s employer, Defendant Eastern Suffolk BOCES, to extend

to Defendant Unions the right to dues deductions from the wages of its employees.

        19.     Specifically, the Taylor Law provides that “[a] public employer shall extend to an

employee organization certified or recognized pursuant to this article the following rights: . . . (b) to

membership dues deduction, upon presentation of dues deduction authorization cards signed by

individual employees. . . .” N.Y. Civ. Serv. Law § 208.1.

        20.     The Taylor Law also provides that “[t]he right to such membership dues deduction

shall remain in full force and effect until: (i) an individual employee revokes membership in the

employee organization in writing in accordance with the terms of the signed authorization.” N.Y.

Civ. Serv. Law § 208.1.

        21.     Plaintiff became a member of Defendant Unions after beginning her public

employment for Defendant Eastern Suffolk BOCES in or about 2017.

        22.     Plaintiff resigned her membership in Defendant Unions and sought to end union

dues deductions on or about October 31, 2020, via certified letters mailed to Defendants NYSUT

and Eastern Suffolk BOCES.

        23.     After receiving no response to her resignation letters, Plaintiff emailed Jill Diamond,

Director of Human Resources for Defendant Eastern Suffolk BOCES, regarding the status of her

resignation, and Ms. Diamond stated that “[t]his is not something that is regulated by Human

Resources,” and told her to contact her union representatives.

        24.     On December 30, 2020, Ms. Asha Mazza-Shaw, Executive Vice President of

Defendant BEES, emailed Plaintiff “in response to the email that [Plaintiff] sent Jill Diamond in

HR.”

        25.     Ms. Mazza-Shaw claimed that Plaintiff was “essentially getting a ‘free ride’ on the

backs of [her] colleagues who pay their dues.”

                                                    5
      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 6 of 14 PageID #: 6



          26.   Ms. Mazza-Shaw further informed Plaintiff that “[i]f you wish to unenroll from the

union you will need to send a certified letter by mail to the union office addressed to the union

president during the month of August. That is the only month that members can be unenrolled

from dues deductions.”

          27.   Defendant Unions now claim to have accepted and processed Plaintiff’s resignation

as of the date of her resignation, October 31, 2020.

          28.   Nevertheless, Defendants continued to seize, process, accept, and/or retain union

dues or fees from Plaintiff’s wages until on or about June 18, 2021.

          29.   As a nonmember of Defendant Unions, Plaintiff did not receive union member

benefits while her deductions were ongoing from the date of her resignation until the date they

ceased.

          30.   However, Defendants continued to deduct, process, and accept union dues or fees

from Plaintiff’s wages even after recognizing her resignation from Defendant Unions.

          31.   Defendants claim that Plaintiff’s membership agreement, attached hereto as Exhibit

B, entitled Defendants to continue deducting financial support for Defendant Unions despite

Plaintiff’s resignation, revocation of dues deduction authorization, and nonmember status.

          32.   The membership agreement contains no notice of or request for waiver of any

constitutional rights.

          33.   Defendants never provided Plaintiff with written notice of her constitutional right as

a nonmember to choose not to pay any union dues or fees to Defendant Unions.

          34.    Defendants never provided Plaintiff with written notice of her constitutional right

to due process, including notice and an opportunity to object to how any nonconsensual union dues

or fees deducted from her wages are spent.




                                                   6
      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 7 of 14 PageID #: 7



        35.     Neither Defendants nor any agent or official thereof asked Plaintiff while a

nonmember to agree to pay union dues or fees to Defendant Unions or to otherwise waive any

constitutional rights following her union membership resignation.

        36.     Plaintiff never waived her right not to pay union dues or fees to Defendant Unions

when she was not a member of Defendant Unions.

        37.     Defendants, acting in concert pursuant to the CBA, the Taylor Law, and/or their

joint policies and practices, refused to immediately end union dues deductions from Plaintiff’s wages

upon her resignation from Defendant Unions.

        38.     Defendants, pursuant to the CBA, the Taylor Law, and/or their joint policies and

practices, acted and are acting in concert under color of state law to collect, distribute, accept,

and/or retain union dues or fees deducted from Plaintiff’s wages even though Defendants

acknowledge that she is not a member of Defendant Unions as of the date of her resignation.

        39.     From the date of Plaintiff’s resignation through on or about June 18, 2021,

Defendant Unions continued to take, receive, and/or accept purported union dues or fees from

Plaintiff’s wages against her will and without her consent.

        40.     From the date of Plaintiff’s resignation through on or about June 18, 2021,

Defendant Eastern Suffolk BOCES, acting in concert with Defendant Unions, continued to deduct

purported union dues or fees from Plaintiff’s wages against her will and without her consent.

        41.     Defendants, acting in concert under color of state law, have not provided Plaintiff

meaningful notice or opportunity to object to union dues or fees deductions, the process by which

the money is deducted, or the ways in which her money is spent.

        42.     Upon information and belief, Defendant Unions use the financial support forcibly

seized from Plaintiff while she was a nonmember for purposes of political speech and activity,

among other purposes to which Plaintiff objects.

                                                    7
      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 8 of 14 PageID #: 8



        43.     Defendants retain monies deducted from Plaintiff’s wages by Defendant Eastern

Suffolk BOCES after Plaintiff resigned her union membership.

        44.     Plaintiff objects to the compelled association with and financial subsidization of any

activities of Defendant Unions and/or their affiliates for any purpose.

                                      CLAIMS FOR RELIEF

                                           COUNT ONE
                                  (Violation of 42 U.S.C. § 1983 and
                                the Constitution of the United States)

        45.     Plaintiff re-alleges and incorporates by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set forth herein.

        46.     The First Amendment to the United States Constitution protects associational, free

speech, and free choice rights, and the Fourteenth Amendment incorporates the protections of the

First Amendment against the States.

        47.     The First Amendment requires that “[n]either an agency fee nor any other payment

to the union may be deducted from a nonmember’s wages, nor may any other attempt be made to

collect such a payment, unless the employee affirmatively consents to pay.” Janus, 138 S. Ct. at 2486.

        48.     Section 208 of the Taylor Law and the CBA, on their face and/or as applied by

Defendants, authorize and/or require Defendant Eastern Suffolk BOCES, by and through its

agents, and Defendant Unions to force public employees to remain full dues payers despite their

nonmember status and expressed intention to end financial support of a union, in violation of

employees’ rights under the First Amendment.

        49.     Sections 201 and 208 of the Taylor Law, facially and/or as applied by Defendants,

permit Defendants to require public employees to maintain unwilling allegiance to and financial

support of an employee organization, such as Defendant Unions, and is, therefore, unconstitutional.




                                                    8
      Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 9 of 14 PageID #: 9



        50.     Defendants’ actions, taken pursuant to the Taylor Law, the CBA, and their joint

policies and practices, under color of state law, impinge on Plaintiff’s exercise of her rights to free

association, self-organization, assembly, petition, and freedoms of speech, thought, and conscience

as guaranteed by the First and Fourteenth Amendments of the United States Constitution.

        51.     The Taylor Law, on its face and/or as applied by Defendants, authorizes Defendants

to violate Plaintiff’s constitutional rights by deducting union dues or fees from her wages without

her consent in violation of the United States Constitution as explained in Janus.

        52.     Because Plaintiff is a nonmember employed in a bargaining unit represented

exclusively for collective bargaining by Defendant BEES, the First Amendment protects her from

being forced to financially support or otherwise be associated with Defendant Unions and from

having Defendant Eastern Suffolk BOCES deduct nonconsensual financial support for Defendant

Unions from her wages.

        53.     Because Plaintiff is not a member of Defendant Unions, the First Amendment

protects her from having nonconsensual financial support deducted from her wages for Defendant

Unions.

        54.     A valid waiver of constitutional rights requires clear and compelling evidence that the

putative waiver was voluntary, knowing, and intelligent and that enforcement of the waiver is not

against public policy. Defendants bear the burden of proving that these criteria are satisfied.

        55.     Plaintiff has not waived her constitutional right as a nonmember not to provide

financial support via payroll deduction or other method to Defendant Unions.

        56.     Plaintiff has not waived her constitutional right not to financially support Defendant

Unions after she became a nonmember following her resignation of membership in Defendant

Unions.




                                                    9
    Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 10 of 14 PageID #: 10



        57.     Defendant Unions acted and are acting in concert and under color of state law with

Defendant Eastern Suffolk BOCES, by and through their agents, to seize, process, accept, and/or

retain union dues or fees deducted from Plaintiff’s wages after she became a nonmember.

        58.     These forced payroll deductions and the continued retention of monies deducted

from Plaintiff’s wages after her union membership resignation violate Plaintiff’s rights protected by

the First and Fourteenth Amendments of the United States Constitution as well as 42 U.S.C. § 1983

by forcing her to financially support Defendant Unions’ political activities and speech without her

consent.

        59.     Defendants, by deducting and collecting financial support from Plaintiff via payroll

deduction despite her revocation of consent to dues deductions, deprived and are depriving Plaintiff

of her First Amendment rights to free speech and association as secured against state infringement

by the Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

        60.     As a direct result of Defendants’ concerted actions, taken pursuant to state law, the

CBA, and their joint policies and practices, Plaintiff:

                a.      was prevented from exercising her rights and privileges not to fund

        and support the agenda, activities, expenses, and speech of a private organization;

                b.      was deprived of her civil rights guaranteed under the Constitution

        and statutes of the United States; and

                c.      has suffered monetary damages and other harm.




                                                    10
    Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 11 of 14 PageID #: 11



                                            COUNT TWO
                                   (Violation of 42 U.S.C. § 1983 and
                                 the Constitution of the United States)

          61.   Plaintiff re-alleges and incorporates by reference all allegations contained in the

foregoing paragraphs of this Complaint as if fully set forth herein.

          62.   The Fourteenth Amendment of the United States Constitution guarantees due

process to persons facing deprivation of liberty or property by state actors. See Mathews v. Eldridge,

424 U.S. 319, 348–49 (1976).

          63.   Additionally, public-sector unions and public employers have a responsibility to

provide procedures that minimize constitutional impingement inherent in compelled association and

speech and that facilitate the protection of public employees’ rights. See Chi. Tchrs. Union, Loc. No. 1

v. Hudson, 475 U.S. 292, 307 & n.20 (1986).

          64.   Defendants have not implemented policies and procedures that are narrowly tailored

to reduce the impingement on Plaintiff’s constitutional rights, including the constitutionally required

procedures and disclosures regarding the use of union dues or fees taken from her as recognized in

Hudson.

          65.   Defendants have not provided Plaintiff with notice of or a meaningful opportunity

to object to the seizure of a portion of her wages via payroll deductions by Defendant Eastern

Suffolk BOCES or the use of her monies by Defendant Unions.

          66.   Plaintiff has never waived her due process rights, including her right not to subsidize

the speech and activities of Defendant Unions.

          67.   As a result of Defendants’ failure to provide procedural safeguards to protect

Plaintiff’s due process rights, Plaintiff was forced to pay fees, even though she is a nonmember of

Defendant Unions.




                                                   11
    Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 12 of 14 PageID #: 12



        68.         As a direct result of Defendants’ concerted actions, taken pursuant to state law, their

CBA, and their joint policies and practices, Plaintiff:

                    a.     is being prevented from exercising her rights and privileges to disassociate

        from and no longer support the agenda, activities, speech, and expenses of a private

        organization that she objects to supporting;

                    b.     is being deprived of her civil rights guaranteed under the Constitution and

        statutes of the United States and has suffered monetary damages and other harm; and

                    c.     is in imminent danger of suffering irreparable harm, damage, and injury

        inherent in the violation of First and Fourteenth Amendment rights for which there is no

        adequate remedy at law.

        69.         If not enjoined by this Court, Defendants and/or their agents will continue to effect

the aforementioned deprivations and abridgments of Plaintiff’s constitutional rights, thereby causing

her irreparable harm.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Court order the following relief:

        A.          Declaratory: A judgment based upon the actual, current, and bona fide controversy

between the parties as to the legal relations among them, pursuant to 28 U.S.C. § 2201 and Federal

Rule of Civil Procedure 57, declaring:

               i.          that Defendants’ actions in forcing Plaintiff, as a nonmember, to provide

        financial support to Defendant Unions, and Sections 201 and 208 of the Taylor Law, to the

        extent they relate to, authorize, and/or require Defendants to do so, on their face and/or as

        applied, violate the First and Fourteenth Amendments of the United States Constitution;

              ii.          that any taking and/or retention of union dues or fees from Plaintiff after her

        resignation of membership in Defendant Unions and without proper constitutional notice

                                                      12
    Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 13 of 14 PageID #: 13



        and waiver violates her rights under the First and Fourteenth Amendments of the United

        States Constitution, and that any provisions in the Taylor Law, the CBA, or any other

        purported authorizations that allow or require such deductions of union dues or fees are

        unconstitutional;

             iii.          or, alternatively, that the First and Fourteenth Amendments require

        Defendant Unions to provide Plaintiff with constitutionally adequate notice and a

        meaningful opportunity to object to the nonconsensual monies being seized from her wages

        and the purposes for which the monies are used, including the notice and procedures

        required by Hudson.

        B.          Injunctive: A permanent injunction requiring Defendants, their officers, employees,

agents, attorneys, and all others acting in concert with them:

               i.          not to enforce against Plaintiff any provisions in the Taylor Law, the CBA, or

        any other purported authorizations for deducting dues or fees that required her to provide

        financial support of Defendant Unions and/or their affiliates after resignation of her union

        membership without proper constitutional notice and waiver, or to otherwise engage in

        conduct or enforce any provisions of the Taylor Law or the CBA declared unconstitutional

        under Part A;

              ii.          not to retain any money from Plaintiff in the form of union dues or fees

        deducted from her wages, or otherwise to seek to enforce the terms of any purported

        authorizations for deducting dues;

             iii.          or, alternatively, to provide constitutionally adequate notice and procedures

        regarding Eastern Suffolk BOCES’s payroll deductions of forced financial support for

        Defendant Unions from Plaintiff’s wages.




                                                     13
    Case 2:21-cv-05070 Document 1 Filed 09/10/21 Page 14 of 14 PageID #: 14



       C.      Monetary: A judgment against Defendants awarding Plaintiff nominal and

compensatory damages for the injuries sustained as a result of Defendants’ unlawful interference

with and deprivation of her constitutional and civil rights including, but not limited to, the amount

of dues deducted from her wages after her resignation of union membership, plus interest thereon,

and such amounts as principles of justice and compensation warrant.

       D.      Attorneys’ Fees and Costs: A judgment awarding Plaintiff costs and reasonable

attorneys’ fees under 42 U.S.C. § 1988; and

       E.      Other: Such other and further relief as the Court may deem just and proper.


                                               Respectfully submitted,

Dated: September 10, 2021                      s/ Tyler K. Patterson
                                               Tyler K. Patterson, Bar Number: 701528
                                               Email: tkpatterson@fairnesscenter.org
                                               Nathan J. McGrath*
                                               Email: njmcgrath@fairnesscenter.org
                                               THE FAIRNESS CENTER
                                               500 North Third Street, Suite 600B
                                               Harrisburg, Pennsylvania 17101
                                               Telephone: 844.293.1001
                                               Facsimile: 717.307.3424

                                               Attorneys for Plaintiff

                                               *motion for admission pro hac vice to be filed




                                                  14
